By the Court,

DixoN, O. J.
There are three reasons for denying the writ:
1. It is no abuse of discretion on the part of the county judge to refuse a bond in the sum of $500. The value of the property in the hands of the guardian is about $60,000, and should an appeal be perfected and the property go back to the hands of the relator, the damages occasioned might far exceed the penal sum named in the bond.
2. The bond runs to the petitioner before the county judge. It should have been executed to tbe guardian, who, after his appointment and qualification, may properly be denominated “ the adverse party.” He is the representative of all the persons adversely interested, and the proper party to receive securities for their benefit.
8. The relator, by taking the proper steps to appeal, has ample remedy by application to the circuit court for an order that the county judge fix the penalty or approve the bond in case he improperly refuses when applied to by the relator; or the circuit court may itself fix the penalty and approve the bond, so that the right of appeal shall not be lost.
The circuit court has, by the constitution, “ appellate jurisdiction from all inferior courts and tribunals, and a supervisory control over the same,” and we have no doubt that, under the statute and in furtherance of the intention of the k-^-ipture, *624it has full power to provide that the appeal shall not be defeated by the improper refusal of the county judge.
Writ denied.